                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ADY MASOOD,                                       Case No. 19-cv-07623-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER FOR REASSIGNMENT TO A
                                                 v.                                        DISTRICT JUDGE
                                  10

                                  11     WILLIAM P. BARR, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Ady Masood, a detainee in immigration custody, filed a petition for writ of

                                  15   habeas corpus pursuant to 28 U.S.C. § 2241 and § 2243, challenging his detention at the Yuba

                                  16   County Jail in Marysville, California. Dkt. No. 1. Mr. Masood named as respondents U.S.

                                  17   Attorney General William P. Barr, Acting Secretary of Homeland Security Chad Wolf, Acting

                                  18   Immigration and Customs Enforcement Field Office Director Erik Bonnar, and Yuba County

                                  19   Sheriff-Coroner Wendell Anderson. Id.

                                  20          On November 21, 2019, the Court issued an order to show cause directing the parties to

                                  21   file a consent or declination to proceed before a magistrate judge by December 4, 2019 and setting

                                  22   a briefing schedule. Dkt. No. 5. On December 4, 2019, the U.S. Attorney for the Northern

                                  23   District of California entered an appearance and responded to the request to file a consent or

                                  24   declination to magistrate judge jurisdiction as to Attorney General Barr, Acting Secretary Wolf,

                                  25   and Acting Director Bonnar only. Dkt. No. 7. That filing expressly noted that the U.S. Attorney

                                  26   does not represent Sheriff Anderson. Id. Sheriff Anderson has not appeared and has not filed

                                  27   anything indicating whether he consents to or declines magistrate judge jurisdiction.

                                  28          Absent the consent of all parties, this Court does not have jurisdiction over this matter and
                                   1   must refer the case to a district judge. 28 U.S.C. § 636; Williams v. King, 875 F.3d 500 (9th Cir.

                                   2   2017). Accordingly, it is ordered that this case be reassigned to a district judge. All pending

                                   3   motion hearings and scheduled appearances are hereby vacated and will be reset by the newly

                                   4   assigned judge.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 5, 2019

                                   7

                                   8
                                                                                                    VIRGINIA K. DEMARCHI
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
